 TIDE WATER ASSOCIATED OIL COMPANY39failure to read a contract a party signs in the mistaken belief as to its contents,the contractis not binding upon him if the mistake was induced by a misrepresentation,albeit innocent,of the other party to the contract, and was not due to want of care or diligence.8 Accordingly,Iconclude that the Union did not infact, bargainwith the Respondentconcerningthe meritincreases contained in the contract,and that the signing of the contract by the Union doesnot warrant a legal conclusion that it bargained as to these increasesAlthough the Respondent's unilateral action was a clear technical violation of the Act, inthe opinion of the undersigned no remedial order is required in the circumstances of thiscase.As noted, the parties eventually overcame the impasse which stalled negotiations onFebruary 4,1952,and reached agreements which were embodied in a collective-bargainingcontract signed on June 9, 1952 So far as this record shows, there are no indications ofbad-faith bargaining during any phase of the negotiations leading to the ultimate agreementbetween the parties. There is, moreover, no contention in this case that the Respondent'sconduct was motivated by union animus, or was in any way intended to undermine the Unionor otherwise damage its status as representative of the Respondent's employees. On theother hand,Iaccept at face value the Respondent's assertion that the merit increases weregranted in the interests of prudent management in the honest belief that it could do sowithout first notifying or consulting the Union. Apart from the issue herein involved, theUnion and the Respondent appear to enjoy stable and harmonious labor relations, and nodanger appears that these relations will be disrupted by the Respondent's isolated technicalviolation.9 Accordingly, it is found that it would not effectuate the policies of the Act toissue a remedial order based upon such conduct alone.10The undersigned therefore rec-ommends that the complaint herein be dismissed In its entirety.Upon the basis of the foregoing findings of fact and upon the entire record in the case,the undersigned makes the followingCONCLUSIONS OF LAW1Quaker State Oil Refining Corporation, Emlenton, Pennsylvania, is engaged in and atalltimesmaterial herein has been engaged in commerce within the meaning of Section2 (6) and (7) of the Act.2.OilWorkers International Union, Local481,C.I.O., is a labor organization withinthe meaning of Section 2 (5) of the Act.3.The allegations of the complaint that Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (5) of the Act, have notbeen sustained.[Recommendations omitted from publication]8Amprican Jurisprudence, Vol. 12, Sec. 133, 137; Williston on Contracts, Rev. Ed. Vol.Five, Sec 1577.9Thus, on June 28, 1952, Sam Beers, representative for the Oil Workers InternationalUnion and a member of the union committee which had negotiated the contract, wrote aletter to Respondent protesting the grant of the merit increases. This letter said in part,We are pleased to learn from Mr. Newton that the Quaker State Oil Refining Corporationhas accepted the fact that Labor Unions are an important part of the industrial institu-tions of this nation, and that it is the intention of the Corporation to bargain with legallyrecognized unions in good faithto See Bob Morgan Motor Company, Inc., 106 NLRB 334; cf. Crown Zellerbach Corporation,95 NLRB 753.TIDE WATER ASSOCIATED OIL COMPANYandEMPLOYEESASSOCIATION OF BAYONNE,Petitioner.CaseNo. 2-RC-5888.November 12, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. L. Broadwin,107 NLRB No. 15. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning of the Act.2.Thelabor organizations involved claim to representcertain employees of the Employer. 13.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of theAct.4.The Petitioner seeks a unit of all operating and clericalemployees employed at the Employer'sDoremus Avenueterminal in Newark,New Jersey.The Intervenor contendsthat the appropriate unit should include,in addition to thoseemployeessoughtby thePetitioner,all operating employeesat the Employer's bulk plants located at Dunellen,Trenton,and Eatontown,New Jersey,and atNyack,New York, and atthe Employer'sTBAwarehouse in Newark,New Jersey. TheEmployer contends that two separate units should be foundappropriate:one, including all operating employees at theDoremus Avenue terminal and at the Dunellen and Nyackbulk plants;the other,including all clerical employees atthe Doremus Avenue terminal.The Employer'sOperationsThe Employerengagesprimarily in the production, distri-bution, and sale of gasoline, oil, and other petroleum productsin a number of States throughout the United States. Its opera-tionsaredivided for administrative purposes into threedivisions, which are subdivided into departments, which arein turn subdivided into sales districts. The several bulkplants whose employees are here involved and the DoremusAvenue terminal fall within sales districts in the MiddleAtlantic department of the Eastern Division of the Employer'soperations.There are at least a dozen other sales districts in theMiddle Atlantic department, each presumablycontaining atleast one bulk plant, some of which are located at Philadelphia;Harrisburg,Hazelton,and Scranton, in Pennsylvania, atBaltimore,Maryland, and at Washington, D. C. The recorddoes not indicate whether any of the other sales districts intheMiddle Atlantic department, not involved in this proceed-ing,are located in the State of New Jersey.Of the plantsinvolved, the Nyack and Dunellen bulk plants and the Doremus1United Petroleum Workers intervened at thehearingon the basisof a current contractualinterest. TIDE WATER ASSOCIATED OIL COMPANY41Avenue terminal each falls within a different sales district; 2Trenton and Eatontown are both in another, separate salesdistrict.Each sales district is supervised by a district salessupervisor, who is directly under the Middle Atlantic depart-mentmanager. There is no intermediate administrativegrouping of sales districts within the Middle Atlantic depart-ment for any purpose.Each bulk plant is a distribution center at which bulkgasolineand fuel oil and packaged petroleum products arestored and from which they are delivered to various consumersin the surrounding area. The Doremus Avenue terminal differsfrom a bulk plant only in that it has dock facilities and canreceivedeliveries directly from sea going tankers. It islarger than the other bulk plants here involved, but is other-wise the same as the others.The Newark TBA warehouseisa storageand distributioncenter for tires, batteries, and accessories, which the Em-ployer also distributes and sells. These products are notcarried by the bulk plants or the Doremus Avenue terminal.The Newark TBA warehouse services an area falling withinthe territorial jurisdiction of both the Middle Atlantic and NewYork departments of the Eastern Division, and for this reasonit is directly under the Eastern Division operating managerand is not assigned to any department within the EasternDivision.The Doremus Avenue terminal commenced operations inthe fall of 1951. It was opened by the Employer for the purposeof consolidating a number of smaller bulk plants in northernNew Jersey into one central distribution center. At the timeof its opening, the Employer closed down its bulk plant atPassaic,New Jersey, and transferred its employees' andoperations to the Doremus Avenue terminal. Thereafter, itclosed down its bulk plants at Morristown, and Bayonne, andthe gasoline phase of its bulk plant operations at Dunellen,all in New Jersey, and transferred these operations and theemployees affected thereby to the Doremus Avenue terminal. 4At the time of the hearing, the Employer had planned for theimmediate transfer to the Doremus Avenue terminal of thatpart of its operations and employees at Nyack, New York,which serve northern New Jersey. It contemplated closing theNyack bulk plant and transferring the remainder of its opera-2 Prior to the opening of the Doremus Avenue terminal, the Dunellen and Morristownbulk plants were in the same sales district, the Nyack and Passaic bulk plants were both inanother, and the Bayonne bulk plant was in a separate sales district by itself.3Twenty employees were transferred from Passaic to Doremus Avenue. The record doesnot indicate whether any employees at the Doremus Avenue terminal were hired from outsidethe Company or whether all of its employees came to Doremus Avenue as a result of transfersfrom discontinued operations. There are a total of 91 employees employed at the DoremusAvenue terminal.4 Three employees from Morristown, 34 from Bayonne, and 5 from Dunellen were trans-ferred to Doremus Avenue. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDtions and employees to the Doremus Avenue terminal withinseveral months after the date of the hearing.There is also apossibility that the remainder of the Dunellen operation willbe transferred to DoremusAvenue, althoughno plans had beenmade for this at the time of the hearing.BargainingHistoryIn 1945 the Petitioner was certified as the exclusive bar-gainingrepresentativeofalloperating employees at theBayonne bulk plant.Since then the Employer and the Petitionerhave entered into continuous collective-bargaining agreementscovering these employees.In 1948 the unit was enlarged toinclude all clerical employees at the bulk plant as well as theoperating employees,after the Petitioner satisfied the Em-ployer that it also represented these employees.In theirmost recent contract,the Employer and the Petitioner agreedthat after the closing of the Bayonne bulk plant and the transferof its employees to the Doremus Avenue terminal, the contractwould continue to apply to those members of the Petitionerwho were transferred to the Doremus Avenue terminal andthat the Petitioner would continue to represent such employeeson a members-only basis until the employees at the DoremusAvenue operation have the opportunity to choose an exclusivebargaining representative.The Intervenor is currently certified as exclusive bargainingrepresentative for, and has a single collective-bargainingagreement covering,a number of units at various plants ofthe Employer,including some not mentioned above, which arein the Middle Atlantic and New York departments of theEmployer's Eastern Division.All of its certifications havefollowed consent elections in the various units.The originalcontract between the Intervenor and the Employer,executedin 1946, covered by itsterms three separate units:(a)Alloperating employees at the Employer'sLong Island City,Westbury-Roslyn,andPort Jefferson,Long Island, NewYork, lants; 5(b) all clerical employees at the same plants;and (c) All operating employees at its Yonkers, New York,plant.Successive contracts covered the same units through1951, butduring 1950 a separate agreement was executedcovering the following bargaining units:(1)All operatingemployees at the Employer'sPassaic bulk plant;(2) alloperating employees at its Nyack bulk plant;(3) all operatingemployees at its Newark TBA warehouse;(4) all operatingemployees at its Dunellen bulk plant;(5) all operating em-ployees at its Morristownbulkplant;(6) all clerical employeesat its Newark TBA warehouse;and (7)all clerical employeesat its Dunellen bulk plant.The Intervenor had been certified5 There is no explanation of the difference,if any, between those operations described inthe contracts as plants,and those described as bulk plants TIDE WATER ASSOCIATED OIL COMPANY43pursuant to consent elections in each of the units set forthin the contracts.In 1951 a single agreement was executedcovering the employees who were previously covered by thetwo separate agreements,with certain changes.Added to itscoverage were the following units:(a)All operating employeesat the Employer'sRensselaer,New York,plant; (b) all em-ployees at its Rensselaer plant;(c) all operating employeesatitsNewburgh and Peekskill,New York,plants; (d) allclerical employees at its Newburgh and Peekskill plants;(e) all clerical employees at its Yonkers plant.The unit ofoperating employees at the Passaic bulk plant was not coveredas such by this contract because this operation had alreadybeenmoved to the DoremusAvenueterminal.However,provision was made to cover those employees at the DoremusAvenue terminal who were members of the Intervenor and weretransferred to it from the Passaic bulk plant or might betransferred to it from other units covered by this agreement.In 1953 a new agreement,which is currently in effect, wasexecuted with substantially the same coverage.6_In an amend-ment to the 1953 agreement,itsterms were extended tocover an additional unit for which the Intervenor was certifiedconsistingofalloperating employees at the Employer'sTrenton and Eatontown bulk plants.While there is no testimony as to the manner in which thecontractsbetween the Intervenor and the Employer werenegotiated,each is a complete agreement providing for wages,hours, and conditions of employment.Most of the benefitsconferred in each agreement are uniform for the employeesin each of the bargaining units set forth therein.However,thebargaining units are divided among several differentgeographical areas which receive slightly different wages forsimilar classifications.The units are also similarly groupedfor seniority purposes,seniority in any classification forpurposes of layoffs and rehiring extending over all the plantsin a given area.TThere are also minor variations in hours foremployees at the different locations.Otherwise all contractterms are equally applicable to all employees regardless oflocation.'6 The unit of operating employees at Morristown was dropped from this contract becausethe Morristown operations had been transferred to the Doremus Avenue terminal.Employeestransferred fromMorristown to Doremus Avenue who were members of the Union arecovered by this agreement.7 The various areas established under the contract are: (a)Long Island City, Westbury-Roslyn,and Port Jefferson plants;(c) Yonkers plant;(d) Rensselaer and Newburgh plants;(e) Newark TBA Warehouse,Nyack and Dunellen plants (ex) Newark Terminal (DoremusAvenue)and Newark TBA and Dunellen clerical employees(members only in this area);(f)Trenton and Eatontown plants.Itwill be noted that neither of the unitswhichthe Inter-venor and Employer contend are appropriate correspond to any single seniority area.Intervenorwould join in its units areas e, f, and part of e. Employer's unit would includeparts of areas e and ex. 44DECISIONSOF NATIONAL LABOR RELATIONS BOARDOther Factors Pertaining to OperationsThe record indicates that the operations and the work of theemployees in the various job classifications at the Nyack,Dunellen,Trenton,and Eatontown bulk plants and at theDoremus Avenue terminal are substantially similar. There isno evidence as to the operations or type of work performedat the other plants covered by the Intervenor's contract withtheEmployer, although the contracts indicate that the jobclassifications of the employees at these plants bear similartitles.There is likewise no evidence in the record as to theoperations or work performed by the employees at otherplants in the Middle Atlantic department, nor does the recordindicatewhether the employees at such other plants arecurrently represented for purposes of collective bargaining.The record also contains no evidence as to whether laborrelations are centrally controlled or are left to the individualdiscretion of the district sales managers. Apart from thepermanent transfer of employees to the Doremus Avenueterminal from those plants which have been closed either intheir entirety or in part, there is evidence only of infrequenttransfer or interchange of employees among the plants in-volved.While 1 witness for the Intervenor testified to theeffect that deliveries were made from the Doremus Avenueterminal to a customer in the area normally serviced by theEatontown bulk plant, it appears that a maximum of 2 suchdeliverieswere made. There is no other evidence of otherinstances in which drivers or other employees from 2 dif-ferent bulk plants work in the same area, nor is there anyevidence of contact between the employees of different bulkplants in the course of their duties. However, drivers fromthe Newark TBA warehouse do make deliveries in the sameareas as do the drivers from the bulk plants here involvedand on some occasions made deliveries to those bulk'plants.Conclusionsas toScope of UnitThe Intervenor and the Employer do not contend that theDoremus Avenue terminal should be added to the entire groupof plants for which there has been multiplant bargaining, butwould each join it with a segment of that multiplant group.Each contends that the Doremus Avenue terminal with thatsegment of the multiplant group constitutes an appropriatemultiplant unit.The Intervenor's unit position is apparently based upon itsexpectation that the Employer will eventually transfer all ofitsbulk operations at Dunellen, Nyack, and possibly atTrenton and Eatontown to the Doremus Avenue terminal. Itdesires to keep all of these plants in the same unit to protectthe seniority rights of the employees at these plants estab- TIDE WATER ASSOCIATED OIL COMPANY45lished by its contracts with the Employer'IItwould includetheNewark TBA warehouse in this unit because it has beengrouped with some of the other plants for seniority purposesin the past,because of its geographical proximity to theDoremus Avenue terminal, and because Doremus serves partof the area served by the warehouse.The Employer would group together the Doremus Avenueterminal and the Dunellen and Nyack bulk plants,principallybecause it anticipates the eventual merger of these threeoperations.Itwould not include the Trenton and Eatontownbulk plants or the Newark TBA warehouse in the unit,becauseitdoes not anticipate the transfer of these operations to theDoremus Avenue terminal.The Petitioner contends that there is no basis for establish-ing any multiplant unit in this case.The Petitioner,like theIntervenor,is concerned primarily with the seniority rightsof the former employees of the Bayonne distribution operationwhom it currently represents at the Doremus Avenue termi-nal, and seeks a single plant unit to avoid the dilution of theseniority rights of these employees.We agree with the Petitioner that there is no basis forestablishing either of the multiplant units proposed in thiscase.Such a unit would group together,in either case, severalplantswhich do not correspond with any administrative sub-division of the Employer.While the plants sought are alleither in or near the border of New Jersey,other plants in theMiddle Atlantic department are not substantially farther fromplantswithin the proposed units than plants within the unitsare from each other.There is no history of bargaining on thebasis of either of the multiplant units proposed.Apart fromthe transfer of employees from discontinued operations, thereis evidence only of infrequent transfer or interchange of em-ployees. The only common supervision of these plants is atthe departmental and divisional levels.While it is true thateach of the plants has common functions,working conditionsand policies, this is apparently true of all of the Employer'splantswithin each department.The only possible reasonadvanced for treating these plants as a separate group is thepossibility that their operations will be consolidated at theDoremus Avenue terminal.While it is true that the Employerindicated that it anticipated the immediate transfer of a partof the Nyack operation, there appears to be no certainty as towhen the remainder of that operation will be transferred oras to whether the Dunellen operation will be transferred atall.There is no indication in the record that the operationsatTrenton,Eatontown,or the Newark TBA warehouse willbe transferred.In the absence of any other factors indicatingthe appropriateness of either unit urgedby theIntervenorand Employer,we find that the proposed multiplant units areSSee footnote 7, supra.337593 0 - 55 - 5 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDinappropriate.We find on the basis of this record that asingle-plant unit of employees at the Doremus Avenue termi-nal is appropriate.Clerical EmployeesThere remains to be considered the composition of theunit at the Doremus Avenue terminal. The parties are inagreementthat all operating employees, with the usual exclu-sions,should be included in the unit. However, while thePetitioner and Intervenor 10 would include the clerical em-ployees in the unit as plant clericals, the Employer contendsthat they are office clericals and would establisha separateunit for them.There are three classifications of clerical employeesemployed at the Doremus Avenue terminal:senior,inter-mediate, and junior, clerks. These clerks are under thesupervision of a chief clerk, who is inturn directly supervisedby the districtsales supervisorin charge of the DoremusAvenue terminal. All but three of the employees classified asclerks work in the main office building, whichis a separatebuildingwithin the gates of the terminal. The clerks in themain office building prepare invoices, receipts, and deliverylists,maintain sales, stock control, truck performance andother records, prepare the weekly payroll, take telephoneorders, and prepare sales, inventory, and other reports to beforwarded to the department and division office wheregeneralcorporate bookkeeping functions are performed. There is noevidence that these clerks have any contact with the operatingemployees in the course of their duties. All of them typewriteand several take dictation in the course of their duties. Oneclerkoperatesa switchboard full time and several othersoperateitasrelief.While they enjoy many of the benefitswhich the operating employees receive and have been includedin units with operating employees at other plants, it is clearthat these employees are office clerical employees whom theBoard customarily will not place in a unit with manualworkers. u Accordingly, we find that the clerks in the mainoffice building constitute a separate appropriate unit. 12There are also two clerks who work in the yard officebuilding and a single clerk in the dispatching and loadingbuildingwho servesas a cashier.These clerks are alsosupervised by the chief clerk. While they do have some con-tactwith operating employees, we find theirinterests are9Schaffer Stores Co., Inc., 88 NLRB 1446; Kroger Company, 88 NLRB 194.10 The Intervenor took no position as to the clerical employees in the event that a single-plant unit was found appropriate. However, as it contended that these employees were plantclericals and would have included them in a multiplant unit of operating employees, we willassume that they would likewise include them in the single-plant unit.110 Z. Hall Motors, Inc , 94 NLRB 1180.l2Everlast Process Printing Co., 98 NLRB 1313. NEW MEXICO TRANSPORTATION COMPANY, INC.47closer to those of the other clerks than to those of the operatingemployees.Accordingly,we will include them in the unit ofclerical employees.We find thatthe following units of employeesof the Em-ployer at its Doremus Avenue terminal are appropriate withinthe meaning of Section9 (b) of the Act:(1)All operating employees,including tank truck salesmen,rack truckdrivers,truck mechanics,pump mechanics, ware-housemen, yardmen,and truck and car washers,but excludingoffice clerical employees,salesmen, junior salesmen, realestate representatives,professional employees,guards, 11 andsupervisorsas defined in the Act.(2) All officeclerical employees,including senior clerks,intermediate clerks, and junior clerks,but excluding confi-dential employees,14guards,and supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]13 There is one employee classified by the Employer as a watchman. As he spends partof his time watching for intruders, we find that he is a guard within the meaning of the Act.Walterboro Manufacturing Corporation, 106 NLRB 1383.14 The parties stipulated that K. E. Albert, A. T. Dougher, and A. Christiansen are con-fidential employees and agreed that they should be excluded from the unit. We will, therefore,exclude them.NEW MEXICO TRANSPORTATION COMPANY, INC.andDI-VISION 1483, AMALGAMATED ASSOCIATIONOF STREET,ELECTRIC RAILWAY AND MOTOR COACHEMPLOYEESOF AMERICA, AFL. Case No. 33-CA-213.November 13,1953DECISION AND ORDEROn July 10, 1953, Trial Examiner Wallace E. Royster issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices,and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto.The TrialExaminer also found that theRespondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dis-missal of those allegations.Thereafter,the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report,the exceptions, and107 NLRB No. 8.